DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2022 has been entered.
In view of the Amendments to the Claims filed July 8, 2022, the rejections of claims 11-16 under 35 U.S.C 112(b) previously presented in the Office Action sent February 10, 2022 have been withdrawn.
In view of the Amendments to the Claims filed July 8, 2022, the rejections of claims 1-16 under 35 U.S.C 103 previously presented in the Office Action sent February 10, 2022 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1, 3-6, 8-11, and 13-15 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 3-6, 8-11, and 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites, “where the wind turbine is continually re-positioned on the apparatus down-sun from the solar panel and crucially, to avoid shading of the solar panel by the wind turbine”. 
The specification, as originally filed, does not evidence applicant had in possession an invention including the wind turbine is continually re-positioned on the apparatus down-sun from the solar panel and crucially, to avoid shading of the solar panel by the wind turbine. 
The specification teaches a unit periodically repositioned (see [0007]) but does not teach the wind turbine as being continually re-positioned and crucially to avoid shading of the solar panel by the wind turbine. Dependent claims are rejected for dependency.
Claim 10 recites, “wherein the wind turbine is continuously re-positioned by the apparatus down-sun from the solar panel so that it does not cast a shadow on the solar panel as the sun moves across the sky”.
The specification, as originally filed, does not evidence applicant had in possession an invention including the wind turbine is continuously re-positioned by the apparatus down-sun from the solar panel so that it does not cast a shadow on the solar panel as the sun moves across the sky.
The specification teaches a unit periodically repositioned (see [0007]) but does not teach the wind turbine as being continually re-positioned and “by the apparatus”. The specification does not teach the wind turbine is continuously re-positioned “so that it does not cast a shadow on the solar panel as the sun moves across the sky”. Dependent claims are rejected for dependency. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “wherein the wind turbine is…and crucially, to avoid shading of the solar panel by the wind turbine”.
It is unclear as to what structures of the wind turbine are encompassed by the phrase “wherein the wind turbine is…and crucially, to avoid shading of the solar panel by the wind turbine” and what structures of the wind turbine are specifically excluded by the phrase “wherein the wind turbine is…and crucially, to avoid shading of the solar panel by the wind turbine” because it is unclear as to what limitations the term “crucially” definitely imparts on the claimed wind turbine. Dependent claims are rejected for dependency. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-6, 9-11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (CN 104613406) in view of Smyth et al. (U.S. Pub. No. 2012/0141266 A1) and Jung (KR10-1262995).
With regard to claim 1, Hu et al. discloses an apparatus for collecting and storing renewable energy which comprises: 
a support pole defining a pole axis (2, Fig. 1); 
an extension arm mounted on the support pole (9 depicted in Fig. 1 as mounted on the cited support pole 2) wherein the extension arm has 
a first end and a second end (such as a first right end and a second left end depicted in Fig. 1); 
a solar panel mounted on the extension arm at the first end thereof for collecting solar energy (such as the solar panel 12 mounted on the cited first right end of the extension arm 9, Fig. 1), wherein 
the solar panel defines a panel axis inclined at an angle Φ relative to the pole axis (such as depicted in Fig. 1, the cited solar cell 12 at the first right end of extension arm 9 defines a vertically extending panel axis which is inclined at an angle Φ, zero degrees, relative to the cited pole axis); 
a wind turbine mounted on the extension arm at the second end thereof for collecting wind energy (such as the wind turbine 10 mounted on the cited second left side of extension arm 9, Fig. 1), wherein
the wind turbine and the solar panel are independently operable (the cited wind turbine and the cited solar panel are cited to read on the claimed “the wind turbine and the solar panel… are independently operable” because they are structurally capable of operating independently, such as the cited wind turbine is structurally capable of generating energy from wind independent of the cited solar panel during times of no sunlight, like at night, and the cited solar panel is structurally capable of generating energy from light independent of the cited wind turbine during times of no wind during the day); and 
a storage battery connected to the solar panel and to the wind turbine to store the collected energy (14, Fig. 1 and see [0033]).

Hu et al. does not teach wherein the wind turbine is free to rotate through an angle ψ about an axis parallel to the pole axis.
However, Smyth et al. discloses an apparatus for collecting and storing renewable energy (see Title and Fig. 1). Smyth et al. discloses a wind turbine 12 free to rotate through an angle ψ about an axis parallel to the pole axis (see Fig. 1 depicting wind turbine 12 free to rotate through an angle ψ about a vertical axis parallel to the vertical pole axis of 14; see [0031] and [0036]), wherein the angle ψ is responsive to a weathervane mounted on the wind turbine to orient the wind turbine depending on wind direction (see 34, Fig. 1 and see [0031] and [0036-0037]). 
Smyth et al. teaches the rotation via weathervane allows for rotation in order to track the prevailing wind (see for example [0031]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have modified the wind turbine of Hu et al. to include the weathervane rotation design of Smyth et al. because it would have provided rotation in order to track the prevailing wind. 
Hu et al., as modified by Smyth et al. above, does not teach wherein the extension arm is mounted for rotation on the support pole around the pole axis in a plane perpendicular to the pole axis, and the solar panel is mounted on the extension arm for rotation around an axis perpendicular to the extension arm and perpendicular to the pole axis, and further wherein the apparatus comprises a motor mounted on the apparatus and programmed for rotating the extension arm through a predetermined angle Ɵ and for rotating the solar panel through a predetermined angle Φ in accordance with a predetermined schedule.
However, Jung disclose an apparatus for collecting and storing renewable energy (see Fig. 1). Jung discloses an extension arm 174 which is mounted for rotation on a support pole 175 around the pole axis in a plane perpendicular to the pole axis, and a solar panel 170 is mounted to the extension arm 174 for rotation around an axis perpendicular to the vertical dimension of the extension arm 174 and perpendicular to the pole axis (see Fig. 6 and [0017]), and further wherein the apparatus comprises a motor (see Fig. 6 and [0017]). Jung teaches the rotational driving can be controlled by control unit 160 which can compare amount of solar energy collected at time intervals, such as every 30 minutes (see [0060-0061])
Jung explains the motor and mounting of the extension arm 174 which supports the solar panel 170 is to provide rotation of the solar panel in the altitude and direction of the sun (see [0017]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the extension arm of Hu et al., as modified by Smyth et al. above, to include the motor for rotating the extension arm as suggested by Jung because it would have allowed for rotation of the solar panels in the altitude and direction of the sun. 
Hu et al., as modified by Jung above, teaches the cited motor programed, by the control unit 160 of Jung, structurally capable of rotation of the cited extension arm through a predetermined angle Ɵ and structurally capable for rotating the cited solar panel through a predetermined angle Φ in accordance with a predetermined schedule.
Hu et al., as modified by Smyth et al. and Jung above, is cited to teach the claimed “wherein the wind turbine and the solar panel move together, in concert, with each other during a rotation of the extension arm” because the cited extension arm, as modified by Jung above to include controlled rotation about the pole axis, is structurally capable of moving, in rotation of the extension arm, the cited wind turbine and cited solar panel together, in concert, as the cited wind turbine and cited solar panel are mechanically connected to the cited rotatable extension arm.
Hu et al., as modified by Smyth et al. and Jung above, is cited to teach the claimed “wherein the wind turbine is continuously re-positioned on the apparatus down-sun from the solar panel and crucially, to avoid shading of the solar panel by the wind turbine” because the cited extension arm, as modified by Jung above to include controlled rotation about the pole axis, is structurally capable of continuously re-positioning the wind turbine on the apparatus down-sun from the solar panel to avoid shading of the solar panel by the wind turbine due to rotation of the extension arm. 
With regard to claims 3 and 4, independent claim 1 is obvious over Hu et al. in view of Smyth et al. and Jung under 35 U.S.C. 103 as discussed above. Hu et al., as modified to include the motor and control unit 160 of Jung, is cited to read on the “wherein the angle Ɵ is in a directional arc extending between an initial angle Ɵi and a final angle Ɵf, wherein the angle Φ is in an inclination arc extending between an angle Φ1 and Φ2, and wherein the directional arc Ɵi: Ɵf and the inclination arc Φ1 : Φ2 are established daily in accordance with the predetermined schedule” of claim 3 and the “wherein Ɵi is established relative to sunrise on a day of operation, and Ɵf is established relative to sunset on a day of operation, and further wherein Φ1 is established relative to sunrise and sunset on the day of operation and Φ2 is established relative to midday on the day of operation, and further wherein the directional arc and the inclination arc are established relative to the latitude of the apparatus” of claim 4 as the cited motor which is controlled by control unit 160 of Jung is structurally capable of rotating the solar panels in both altitude and azimuth tracking directions (recall Fig. 6 and [0017]) which would be structurally capable of controlling the angle Ɵ as a directional arc extending between an initial angle Ɵi and a final angle Ɵf, wherein the angle Φ is in an inclination arc extending between an angle Φ1 and Φ2, and wherein the directional arc Ɵi: Ɵf and the inclination arc Φ1 : Φ2 are established daily in accordance with the predetermined schedule and structurally capable of controlling wherein Ɵi is established relative to sunrise on a day of operation, and Ɵf is established relative to sunset on a day of operation, and further wherein Φ1 is established relative to sunrise and sunset on the day of operation and Φ2 is established relative to midday on the day of operation, and further wherein the directional arc and the inclination arc are established relative to the latitude of the apparatus because of the structure of power supply/control unit 160 which controls the rotational drive of the cited motor and is compared at intervals, such as every 30 minutes, recall [0060-0061[ of Jung.
With regard to claim 5, independent claim 1 is obvious over Hu et al. in view of Smyth et al. and Jung under 35 U.S.C. 103 as discussed above. Hu et al. discloses wherein
the solar panel has a weight Ws and the wind turbine has a weight Ww, and wherein the extension arm has a balance point between its first and second ends, and further wherein the balance point is located on the support pole with the weight of the wind turbine Ww acting on the extension arm at a distance dw from the balance point and with the weight of the solar panel Ws acting on the extension arm at a distance ds from the balance point to counterbalance Ww with Ws (Wwdw - Wsds) (see [0021] teaching at each end of extension arm 9 is a windmill and a solar panel; see Fig. 1 depicting balance point between the cited first right end and cited second left end in the middle of the extension arm 9 which would provide for an equal counterbalance as the cited solar panel 12 at the cited first right end also includes the weight of another windmill and the cited windmill 10 at the cited second left end also includes the weight of another solar panel).
With regard to claim 6, dependent claim 5 is obvious over Hu et al. in view of Smyth et al. and Jung under 35 U.S.C. 103 as discussed above. Hu et al. discloses wherein
the wind turbine is located at a vertical height hw above the extension arm (as depicted in Fig. 1, a portion of the cited wind turbine 10 is located physically above the cited extension arm 9 at a vertical height).
With regard to claim 9, independent claim 1 is obvious over Hu et al. in view of Smyth et al. and Jung under 35 U.S.C. 103 as discussed above. Hu et al. discloses wherein
a plurality of photovoltaic cells is mounted in an array on the solar panel (see [0033] teaching each windmill having solar panels 12 on the front and back sides; the combination of the cited solar panels 12 on the front and back sides of the windmill on the cited first right end are cited to read on the claimed “solar panel” which has a plurality of photovoltaic cells 12 mounting in an array on the solar panel).
With regard to claims 10, 11, 13, and 14, Hu et al. discloses an apparatus for collecting and storing renewable energy which comprises: 
a support pole defining a pole axis (2, Fig. 1); 
an extension arm mounted on the support pole (9 depicted in Fig. 1 as mounted on the cited support pole 2) wherein the extension arm has 
a first end and a second end (such as a first right end and a second left end depicted in Fig. 1); 
a solar panel mounted on the extension arm at the first end thereof for collecting solar energy (such as the solar panel 12 mounted on the cited first right end of the extension arm 9, Fig. 1), wherein 
the solar panel defines a panel axis inclined at an angle Φ relative to the pole axis (such as depicted in Fig. 1, the cited solar cell 12 at the first right end of extension arm 9 defines a vertically extending panel axis which is inclined at an angle Φ, zero degrees, relative to the cited pole axis); 
a wind turbine, mounted on the extension arm at the second end thereof for collecting wind energy (such as the wind turbine 10 mounted on the cited second left side of extension arm 9, Fig. 1), wherein
the wind turbine and the solar panel are independently operable (the cited wind turbine and the cited solar panel are cited to read on the claimed “the wind turbine and the solar panel are independently operable” because they are structurally capable of operating independently, such as the cited wind turbine is structurally capable of generating energy from wind independent of the cited solar panel during times of no sunlight, like at night, and the cited solar panel is structurally capable of generating energy from light independent of the cited wind turbine during times of no wind during the day); and 
a storage battery connected to the solar panel and to the wind turbine to store the collected energy (14, Fig. 1 and see [0033]).

Hu et al. does not teach wherein the wind turbine is mounted for rotation therewith and is free to rotate through an angle ψ about an axis parallel to the pole axis.
However, Smyth et al. discloses an apparatus for collecting and storing renewable energy (see Title and Fig. 1). Smyth et al. discloses a wind turbine 12 free to rotate through an angle ψ about an axis parallel to the pole axis (see Fig. 1 depicting wind turbine 12 free to rotate through an angle ψ about a vertical axis parallel to the vertical pole axis of 14; see [0031] and [0036]), wherein the angle ψ is responsive to a weathervane mounted on the wind turbine to orient the wind turbine depending on wind direction (see 34, Fig. 1 and see [0031] and [0036-0037]). 
Smyth et al. teaches the rotation via weathervane allows for rotation in order to track the prevailing wind (see for example [0031]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have modified the wind turbine of Hu et al. to include the weathervane rotation design of Smyth et al. because it would have provided rotation in order to track the prevailing wind.
Hu et al., as modified by Smyth et al. above, does not teach wherein the extension arm is mounted for rotation on the support pole around the pole axis in a plane perpendicular to the pole axis, and the solar panel is mounted on the extension arm for rotation around an axis perpendicular to the extension arm and perpendicular to the pole axis, and further wherein the apparatus comprises a motor mounted on the apparatus and programmed for rotating the extension arm through a predetermined angle Ɵ and for rotating the solar panel through a predetermined angle Φ in accordance with a predetermined schedule.
However, Jung disclose an apparatus for collecting and storing renewable energy (see Fig. 1). Jung discloses an extension arm 174 which is mounted for rotation on a support pole 175 around the pole axis in a plane perpendicular to the pole axis, and a solar panel 170 is mounted to the extension arm 174 for rotation around an axis perpendicular to the vertical dimension of the extension arm 174 and perpendicular to the pole axis (see Fig. 6 and [0017]), and further wherein the apparatus comprises a motor (see Fig. 6 and [0017]). Jung teaches the rotational driving can be controlled by control unit 160 which can compare amount of solar energy collected at time intervals, such as every 30 minutes (see [0060-0061])
Jung explains the motor and mounting of the extension arm 174 which supports the solar panel 170 is to provide rotation of the solar panel in the altitude and direction of the sun (see [0017]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the extension arm of Hu et al., as modified by Smyth et al. above, to include the motor for rotating the extension arm as suggested by Jung because it would have allowed for rotation of the solar panels in the altitude and direction of the sun. Hu et al., as modified by Smyth et al. and Jung above, teaches the cited motor programed, by the control unit 160 of Jung, structurally capable of rotation of the cited extension arm through a predetermined angle Ɵ and structurally capable for rotating the cited solar panel through a predetermined angle Φ in accordance with a predetermined schedule.
Hu et al., as modified by Smyth et al. and Jung above, is cited to teach the claimed “wherein the wind turbine and the solar panel move together, in concert, with each other during a rotation of the extension arm” because the cited extension arm, as modified by Jung above to include controlled rotation about the pole axis, is structurally capable of moving, in rotation of the extension arm, the cited wind turbine and cited solar panel together, in concert, as the cited wind turbine and cited solar panel are mechanically connected to the cited rotatable extension arm.
Hu et al., as modified by Smyth et al. and Jung above, is cited to teach the claimed “wherein the wind turbine is continuously re-positioned by the apparatus down-sun from the solar panel so that it does not cast a shadow on the solar panel as the sun moves across the sky and is positioned to avoid an interference in wind flow caused by the solar panel” because the cited extension arm, as modified by Jung above to include controlled rotation about the pole axis, is structurally capable of continuously re-positioning the wind turbine by the apparatus down-sun from the solar panel so that it does not cast a shadow on the solar panel as the sun moves across the sky and is positioned to avoid an interference in wind flow caused by the solar panel due to rotation of the extension arm which is capable of positioning the wind turbine in a position down-sun from the solar panel so that it does not cast a shadow on the solar panel as the sun moves across the sky and to avoid an interference in wind flow caused by the solar panel.
Hu et al., as modified to include the motor and control unit 160 of Jung, is cited to read on the “wherein the angle Ɵ is in a directional arc extending between an initial angle Ɵi and a final angle Ɵf, wherein the angle Φ is in an inclination arc extending between an angle Φ1 and Φ2, and wherein the directional arc Ɵi: Ɵf and the inclination arc Φ1 : Φ2 are established daily in accordance with the predetermined schedule” of claim 13 and the “wherein Ɵi is established relative to sunrise on a day of operation, and Ɵf is established relative to sunset on a day of operation, and further wherein Φ1 is established relative to sunrise and sunset on the day of operation and Φ2 is established relative to midday on the day of operation, and further wherein the directional arc and the inclination arc are established relative to the latitude of the apparatus” of claim 14 as the cited motor which is controlled by control unit 160 of Jung is structurally capable of rotating the solar panels in both altitude and azimuth tracking directions (recall Fig. 6 and [0017]) which would be structurally capable of controlling the angle Ɵ as a directional arc extending between an initial angle Ɵi and a final angle Ɵf, wherein the angle Φ is in an inclination arc extending between an angle Φ1 and Φ2, and wherein the directional arc Ɵi: Ɵf and the inclination arc Φ1 : Φ2 are established daily in accordance with the predetermined schedule and structurally capable of controlling wherein Ɵi is established relative to sunrise on a day of operation, and Ɵf is established relative to sunset on a day of operation, and further wherein Φ1 is established relative to sunrise and sunset on the day of operation and Φ2 is established relative to midday on the day of operation, and further wherein the directional arc and the inclination arc are established relative to the latitude of the apparatus because of the structure of power supply/control unit 160 which controls the rotational drive of the cited motor and is compared at intervals, such as every 30 minutes, recall [0060-0061[ of Jung.
With regard to claim 15, independent claim 10 is obvious over Hu et al. in view of Smyth et al. and Jung under 35 U.S.C. 103 as discussed above. Hu et al. discloses wherein
the solar panel has a weight Ws and the wind turbine has a weight Ww, and wherein the extension arm has a balance point between its first and second ends, and further wherein the balance point is located on the support pole with the weight of the wind turbine Ww acting on the extension arm at a distance dw from the balance point and with the weight of the solar panel Ws acting on the extension arm at a distance ds from the balance point to counterbalance Ww with Ws (Wwdw - Wsds) (see [0021] teaching at each end of extension arm 9 is a windmill and a solar panel; see Fig. 1 depicting balance point between the cited first right end and cited second left end in the middle of the extension arm 9 which would provide for an equal counterbalance as the cited solar panel 12 at the cited first right end also includes the weight of another windmill and the cited windmill 10 at the cited second left end also includes the weight of another solar panel).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (CN 104613406) in view of Smyth et al. (U.S. Pub. No. 2012/0141266 A1) and Jung (KR10-1262995), and in further view of Rhie (KR 10-0966026).
With regard to claim 8, independent claim 1 is obvious over Hu et al. in view of Smyth et al. and Jung under 35 U.S.C. 103 as discussed above. 
Hu et al., as modified above, does not disclose wherein the apparatus is connected or is structurally capable of being connected to a public grid for collecting electricity from the grid.
However, Rhie teaches an apparatus for collecting and storing renewable energy (see Fig. 1) and teaches connection to an external power source to power the apparatus at night (column 2, line 66-69).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the apparatus of Hu et al., as modified above, to include capability for connection to an external power source, as suggested by Rhie, because it would have allowed for power during the night, when sunlight is no present. Hu et al., as modified by Rhie above, teaches the claimed “wherein the apparatus is connected to a public grid for collecting electricity from the grid” because it is structurally capable of being “connected to a public grid for collecting electricity from the grid” since it is capable of being connected to an external power supply.

Response to Arguments
Applicant's arguments filed July 8, 2022 have been fully considered but they are not persuasive.
Applicant notes the newly added claimed limitations are not found within the previously cited prior art references. However, this argument is addressed in the rejections of the claims above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        August 30, 2022